Citation Nr: 1648396	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to October 22, 2010 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.

(The issue of entitlement to a waiver of an overpayment in the amount of 
$55, 312 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  In September 1994, April 2003, and January 2007, the RO denied entitlement to service connection for PTSD in unappealed, final rating decisions. 

 2.  On October 22, 2010, the RO received the Veteran's claim to reopen a previously denied claim seeking service connection for PTSD; the claim was reopened and granted on the merits.  




CONCLUSION OF LAW

The criteria for an effective date prior to October 22, 2010 for the grant of service connection for PTSD with major depressive disorder have not been met. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.304, 3.400(q) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all pertinent available service treatment records, service personnel records, records from the Social Security Administration (SSA), and VA and private treatment records identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claims.

II. Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1 (r), 3.400(q)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101 (30) (West 2014); 38 C.F.R. § 3.1 (p) (2016).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (c) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2016).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits. However, the provisions of 38 C.F.R. 
 § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157 (b)(1) (2016).

III. Analysis

In August 1993, the Veteran filed a claim for service connection for PTSD, which was denied in a September 1994 rating decision.  In November 2002, the Veteran filed a claim to reopen the previously denied claim for service connection, and this claim was denied in April 2003.  Another claim to reopen, filed in September 2006, was denied in a January 2007 rating decision.  

Submission of new and material evidence within a year of a rating decision delays finality of the rating decision until such time as readjudication of the claim with consideration of that evidence occurs and that decision becomes final.  38 C.F.R. 
§ 3.156(b).  Here, the Veteran did not appeal the September 1994, April 2003, or January 2007 rating decisions, and no new and material evidence was received within one year of the decisions; therefore, they became final. 

On October 22, 2010, the Veteran again filed a claim for service connection for PTSD.  The claim was granted in an April 2013 rating decision with an effective date of October 22, 2010.  The Veteran appealed the effective date of the grant, arguing that the effective date should be 1968, when the sexual assault on which the PTSD diagnosis was based occurred.   

The Veteran has provided multiple statements that discuss how her PTSD has affected her over the decades, as well as ways in which she believes VA and Veteran's representatives were not helpful, and even detrimental, to her in pursuing her claim.  The Veteran has further asserted that her PTSD symptoms, including her fear and avoidance of men, have impeded her ability to follow through on claims.  Thus, the Veteran appears to be advancing an equitable tolling argument. 

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. at 95-96.

In Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003), the Federal Circuit held that equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110, the governing statute in this case, because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Id. at 1321 (citations omitted).  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by § 5110 are not statutes of limitation.

Therefore, the controlling case is Andrews, holding that equitable tolling does not apply to 38 U.S.C.A. § 5110, the provision upon which the effective date for the Veteran's acquired psychiatric disability is based.  See also Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Consequently, the Veteran's implied equitable tolling argument must fail on this basis because she is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008) (quoting Andrews, 351 F.3d at 1138).  Thus, the doctrine of equitable tolling is not for application in this case.

Moreover, even assuming, arguendo, that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.  Barrett held that for equitable tolling to apply, a veteran must show that the failure to file was the direct result of a mental illness that rendered her incapable of "rational thought or deliberate decision making," or "incapable of handling [her] own affairs or unable to function [in] society."  

The Veteran has not alleged, nor does the evidence reflect, that she has met at any time the above criteria for a finding that she was mentally incompetent.  Her testimony in August 2016 demonstrates clear difficulties communicating with regard to her PTSD and as to her arguments in support of her VA claims.  However, the record shows that while the Veteran was not pursuing her service connection claim, she was communicating with VA on other matters, including filing a request for waiver of an overpayment in 1995, appointing new representatives in 1997 and 2002, and advising VA of her divorce, first in 1999 and again in 2001.  Thus, the Veteran was able to communicate with VA on other matters and aware that she needed to do so.  Consequently, the evidence does not establish that she was incapable of rational thought, of handling her own affairs, or of functioning in society during the period in question.  Therefore, even if applicable, the Veteran would not satisfy the criteria for equitable tolling set forth in Barrett.  Accordingly, the Board finds that equitable tolling with regard to the Veteran's claim for an earlier effective date is not warranted.  

In the absence of the above exceptional circumstances, the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110 (a), and only a request for revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (holding that absent a showing of [CUE], the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  In a September 2011 submission, the Veteran stated that there had been "significant errors" in prior rating decisions, but she has not raised a claim of CUE.  In light of the above, an effective date prior to October 22, 2010 for the grant of entitlement to service connection for PTSD is denied. 












ORDER

Entitlement to an effective date prior to October 22, 2010 for the grant of entitlement to service connection for PTSD with major depressive disorder is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


